Name: Regulation (EEC) No 315/71 of the Commission of 12 February 1971 on determining the origin of basic wines intended for the preparation of vermouth, and the origin of vermouth
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 67 No L 36/ 10 Official Journal of the European Communities 13.2.71 REGULATION (EEC) No 315/71 OF THE COMMISSION of 12 February 1971 on determining the origin of basic wines intended for the preparation of vermouth, and the origin of vermouth organoleptic analysis, constitute a substantial process that is economically justified and that can be carried out only by an undertaking equipped for the purpose ; whereas the organoleptic characteristics of vermouth are so distinct from those of the basis wine that it is changed beyond recognition after processing; whereas it therefore represents a new product as compared with the products from which it is derived ; Whereas , therefore, in accordance with Article 5 of the above Regulation , vermouth must be considered as originating in the country where it was prepared from basis wines ; whereas the basis wines on the other hand, cannot be regarded as originating in the country where they were-prepared from wines ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Origin ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 802/68 1 of 27 June 1968 on the common definition of the concept of the origin of goods, and in particular Article 14 thereof; Whereas Article 5 of that Regulation provides that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or operation that was economically justified was performed, having been carried out in an undertaking equipped for the purpose, and resulting in the manufacture of a new product or representing an important stage of manufacture ; Whereas the preparation of vermouth from wines generally involves, in the first place, the processing of these wines into basis wines by adding must of fresh grapes , concentrated must or alcohol and, in the second place, the processing of these basis wines into vermouth - by flavouring them, with or without the addition of alcohol ; Whereas the operations necessary for processing wines into basis wines and involving chemical or organoleptic analysis constitute a substantial and economically justified process which can be carried out only by an untertaking equipped for the purpose ; whereas, however these operations cannot be considered as resulting in the manufacture of a new product or representing an important stage in its manufacture ; Whereas the operations necessary for processing basis wines into vermouth, also involving chemical or HAS ADOPTED THIS REGULATION: Article 1 1 . Processing operations carried out on wines for the preparation of basis wines intended for the making of vermouth shall not confer upon the basis wines thus obtained the origin of the country in which those operations took place. 2 . Processing operations carried out on the basis wines referred to in paragraph 1 for the preparation of vermouth shall confer upon the vermouth thus obtained the origin of the country in which those operations took place. Article 2 This Regulation shall enter into force on 15 February 1971 .1 OJ No L 148 , 28.6.1968 , p . 1 . 68 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1971 . For the Commission The President Franco M. MALFATTI